  LAURA CURRAN                                                        JARED A. KASSCHAU
  County Executive                                                       County Attorney




                                     COUNTY OF NASSAU
                               OFFICE OF THE COUNTY ATTORNEY




                                                          September 2, 2020
Via Email only
Law Office of Anthony M. Grandinette
114 Old County Road, Suite 420
Mineola, New York 11501

                      Re:       Hasper v. County of Nassau et al.
                                20-CV-02349 (WFK) (ST)

Dear Counsel:

        This office represents defendants County of Nassau, Det/Sgt. William Russell, Det.
Ryan Lunt, Det. Vincenzo Vacchiano, Det. Thomas Roche, Det. John Purcell, Det. Jonathan
Panuthos, Det/Sgt. Nabil Hussain and Lt. Valerie Troise in the above-referenced action.
Please find attached to this letter the following documents:

       1. Notice of Motion pursuant to Fed. R. Civ. P. 12(b)(6) for partial dismissal of the
          Amended Complaint

       2. Defendants’ Memorandum of Law in support of motion pursuant to Fed. R. Civ. P.
          12(b)(6) for partial dismissal of the Amended Complaint

                                                                    Very truly yours,

                                                                    /s/ Ralph J. Reissman
                                                                    RALPH J. REISSMAN
                                                                    Deputy County Attorney
cc: (Via ECF):
Hon. William F. Kuntz
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201




                   ONE WEST STREET – MINEOLA, NEW YORK 11501-4820
                           516-571-3056, FAX 516-571-6684, 6604
